            Case 3:20-cv-01035-SI    Document 114   Filed 08/04/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF JANN CARSON
LEWIS-ROLLAND; KAT MAHONEY;
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


PAGE 1        DECLARATION OF JANN CARSON
         Case 3:20-cv-01035-SI         Document 114        Filed 08/04/20     Page 2 of 3




       I, Jann Carson, declare:

       1.      I am the Interim Executive Director of the ACLU of Oregon. I have personal

knowledge about the facts below and if called as a witness, I could, and would, testify

competently to them.

       2.      ACLU of Oregon provides a limited number of vests for its legal observers and

maintains careful control of this process. ACLU of Oregon also provides special training to its

legal observers. As part of that training, legal observers are taught that vests can only be worn by

trained observers, that they are not to protest and must remain neutral if they are wearing the

vest. We also teach our legal observers how to best do their jobs while avoiding getting hurt at

protests. Our legal observer program has been in place for at least 3 years. Over that time, the

blue ACLU vest has become associated with the well-trained, neutral legal observers who work

for our organization.

       3.      ACLU of Oregon is a non-profit, nonpartisan organization with a current staff of

10 people. We lobby actively at the local, state, and national levels to prevent the passage of laws

that would undermine civil liberties and civil rights, and we support the passage of laws that

would enhance civil rights and civil liberties. We also review all proposed ballot initiatives filed

in Oregon and monitor those that would have an impact on civil liberties and civil rights. We
have helped coordinate many ballot measure campaigns. We also bring, and are currently

involved in bringing, impact litigation on a wide variety of subjects related to our mission of

protecting constitutional rights to freedoms of press, speech, assembly, and religion, and the

rights to due process, equal protection and privacy. We are actively involved in litigation related

to immigrant rights, rights of people who are incarcerated, gender justice, and various aspects of

the current protests in Portland, just to name a few.

       4.      As an organization, ACLU of Oregon is not equipped to administer any type of

credentialing program for journalists. None of our staff is trained to assess who is a journalist or

who is not.




PAGE 2        DECLARATION OF JANN CARSON
         Case 3:20-cv-01035-SI        Document 114        Filed 08/04/20     Page 3 of 3




       5.      Making determinations about who qualifies as press is inconsistent with the

purpose and goals of ACLU of Oregon. Between August 2, 2020, and August, 3, 2020, I solicited

input from the ACLU of Oregon board of directors. All members who provided feedback (a

majority of the Board) agreed acting in this capacity was inconsistent with the purpose and goals

of the ACLU of Oregon. Those members included the ACLU of Oregon’s Board President, Vice

President of Litigation/Lawyers Committee Chair, and our Vice President of Policy.

       6.      Running such a program would impose substantial costs on ACLU of Oregon.

Our staff and resources are already stretched very thinly given the amount of work that we do.

Spending time and money on an ongoing journalist credentialing program would necessarily

detract from the other things that we do and our core organizational mission. Further, the last

time we ordered vests, it cost hundreds of dollars and took approximately two weeks to receive

them once ordered and printed. Providing such vests to local and foreign freelancers,

independent journalists, as well as to institutional staff media would be unworkable in practice.

       7.      Our office is currently closed due to the COVID-19 pandemic. The ACLU of

Oregon is committed to ensuring safe administrative operations for staff during this pandemic.

Requiring a member of staff or anybody to engage in-person with journalists, some of who have

been traveling from outside of the area, for the purpose of exchanging physical items such as
vests could also unnecessarily expose them to viral infection.




       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.



Dated: August 4, 2020
                                                                 Jann Carson




PAGE 3      DECLARATION OF JANN CARSON
